ON APPLICATION POR REHEARING.
Upon a reconsideration of the case on the defendant’s application for a rehearing, we are of the opinion that the written charge refused to the defendant and referred to in the original opinion as being argumentative is not subject to that criticism. The charge, we think, is good, and should have been given, and its refusal by the trial court is error that will require a reversal of the judgment and remandment of the case for another trial, and it is so ordered.
Other propositions insisted upon in the application do not require discussion, as they relate to questions *297upon which we passed in the original consideration of the case, and our views as there expressed on these matters seem to us to be correct.
Reversed and remanded.